Exhibit 10.1

Owens & Minor, Inc.

Revised Base Salaries and Stock Option and

Restricted Stock Grants to Named Executive Officers

(Effective 4/27/06)

 

Name (1)

  

Title

  

Revised

Annual

Base

Salary

  

Stock

Option

Grants

(shares) (2)

  

Restricted

Stock

Grants

(shares)(3)

Craig Smith    President and CEO    $ 725,000    25,000    5,000 Mark Van
Sumeren   

Corporate SVP,

OM Solutions

   $ 419,220    7,900    1,580 Jeff Kaczka    Corporate SVP and CFO    $ 376,012
   6,750    1,350 Grace den Hartog   

Corporate SVP,

General

Counsel/Corp. Sec

   $ 324,990    10,500    2,100

--------------------------------------------------------------------------------

(1) G. Gilmer Minor, III, the Company’s other named executive officer, retired
from the Company on November 1, 2005.

(2) All stock options were granted at an exercise price of $32.00, the closing
price of Owens & Minor, Inc. common stock on 4/27/06 (the date of issuance).
Stock option grants become exercisable as follows: 40%, 30% and 30% on the
first, second and third anniversary from the date of grant. Stock options expire
on the seventh anniversary from the date of grant.

(3) One-third of the restricted stock grant vests on each of the first, second
and third anniversary dates following grant; provided that the Company achieves
its earnings per share (“EPS”) performance goal for the immediately preceding
calendar year (beginning with calendar year 2006). For any year in which the
Company does not achieve the applicable EPS performance goal, the applicable
shares will vest on the fifth anniversary from the grant date.